        Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 1 of 14

                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #: - - - - - - -
                                                                           3/19/2021
                                                                DATEFILED: -  ----
JOHN SNELLINGER

                             Plaintiff,

       -against-                                                 19-cv-6574 (NSR)
                                                                OPINION & ORDER
FEDERAL NATIONAL MORTGAGE
ASSOCIATION d/b/a FANNIE MAE &
BAYVIEW LOAN SERVICING,

                             Defendants.


NELSON S. ROMÁN, United States District Judge:


       Plaintiff John Snellinger (“Plaintiff”) commenced this action on or about July 8, 2019

against Defendants Federal National Mortgage Association d/b/a Fannie Mae (“Fannie Mae”)

and Bayview Loan Servicing (“Bayview”) (together, “Defendants”) alleging failure to maintain a

property in violation of New York’s Real Property Action Laws (“RPAPL”) and common law

negligence. On July 16, 2019, Fannie Mae removed the action to this Court. (ECF No. 5.) Before

the Court is (1) Fannie Mae’s motion for judgment on the pleadings (ECF No. 22), (2)

Bayview’s motion to dismiss the Complaint (ECF No. 44), and (3) Plaintiff’s cross-motion to

amend the Complaint (ECF No. 47).

       For the following reasons the three motions are GRANTED in part and DENIED in part.

                                          BACKGROUND

       The following facts are taken from the Complaint, dated May 21, 2019, unless otherwise

noted. (ECF No. 5-1.)
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 2 of 14




       Plaintiff is a resident of Orange County, New York and is a Town of Wallkill police

officer. (Id. ¶ 1, 20.) Fannie Mae is a federal corporation licensed to do business in New York as

a financial institution by way of providing mortgages to homeowners. (Id. ¶ 2-4.) Bayview is a

foreign corporation licensed to do business in New York as a financial institution by way of

servicing homeowner mortgages. (Id. ¶ 7.)

       On August 3, 2017, Plaintiff entered the premises of a property located at 24 Drago Lane

in Wallkill, New York (the “Property”) as part of his official police duties to determine if anyone

was located inside the premises prior to it being boarded up. (Id. ¶ 20.) Upon arriving, Plaintiff

saw a broken window and attempted to enter the premises through the window. (Id. ¶ 21.)

Plaintiff fell and suffered significant injuries due to the condition of the premises. (Id. ¶ 22.)

Plaintiff’s injuries rendered him sick, sore, lame, disabled, and he still suffers from grave

physical injury which prevents him from pursuing his chosen profession.

       As of August 3, 2017, Fannie Mae owned, controlled, and/or was responsible for a

property located in Wallkill, New York (the “Property”). (Id. ¶ 5.) On or before August 3, 2017,

Fannie Mae obtained a judgment of foreclosure and sale as to the Property. (Id. ¶ 10.) The

Property was then sold by way of Memorandum of Sale on May 7, 2017. (Id. ¶ 11.) The Deed for

the sale was granted on August 30, 2017 and recorded on September 7, 2017. (Id.) On or before

August 3, 2017, Fannie Mae retained Bayview to manage and/or service the Property. (Id. ¶ 5,

8.)

                                   STANDARDS OF REVIEW

I.     Motion for Judgment on the Pleadings Under Rule 12(c)

       Under Federal Rule of Civil Procedure 12(c) (“Rule 12(c)”), “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c). “To survive a Rule 12(c) motion, the complaint must contain sufficient
                                                   2
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 3 of 14




factual matter to ‘state a claim to relief that is plausible on its face.’” Graziano v. Pataki, 689

F.3d 110, 114 (2d Cir.2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

standard for analyzing a motion for judgment on the pleadings under Rule 12(c) is identical to

the standard for a motion to dismiss for failure to state a claim under Rule 12(b)(6). Cleveland v.

Caplaw Enters., 448 F.3d 518, 521 (2d Cir.2006); see also Fed. R. Civ. P. 12(b)(6).

II.    Motion to Dismiss under Rule 12(b)(6)

       On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), dismissal is proper unless the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When there are well-pleaded factual allegations in the

complaint, “a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 679. “Although for the purpose of a motion to dismiss [a

court] must take all of the factual allegations in the complaint as true, [it is] ‘not bound to accept

as true a legal conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at

555). It is not necessary for the complaint to assert “detailed factual allegations,” but must allege

“more than labels and conclusions.” Twombly, 550 U.S at 555. The facts in the complaint “must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Id.

III.   Motion to Amend Under Rule 15(a)(2)

       If a party seeks leave to amend a pleading, “[t]he court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). “The rule in this Circuit has been to allow a party to

amend its pleadings in the absence of a showing by the non[-]movant of prejudice or bad faith.”

AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725 (2d Cir. 2010).

“Mere delay, ... absent a showing of bad faith or undue prejudice, does not provide a basis for the

                                                   3
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 4 of 14




district court to deny the right to amend.” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d

Cir. 2008) (alteration in original). Thus, if the underlying facts and circumstances upon which

the moving party relies support the claim or defense sought to be added, the party should

generally be allowed to test that claim or defense on the merits. United States ex rel. Maritime

Admin. v. Cont’l Ill. Nat’l Bank & Trust Co. of Chicago, 889 F.2d 1248, 1254 (2d Cir. 1989)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                           DISCUSSION

I.     RPAPL Claims

       A. Section 1307

       Plaintiff seeks to hold Fannie Mae liable for its failure to maintain the Property pursuant

to Section 1307 of the RPAPL, which provides that:


       “1. A plaintiff in a mortgage foreclosure action who obtains a judgment of foreclosure
       and sale . . . involving residential real property . . . that is vacant, or becomes vacant after
       the issuance of such judgment, or is abandoned by the mortgagor but occupied by a
       tenant . . . shall maintain such property until such time as ownership has been transferred
       through the closing of title in foreclosure, or other disposition, and the deed for such
       property has been duly recorded . . .

       3. The municipality in which such residential real property is located, any tenant lawfully
       in possession, and a board of managers of a condominium in which the premises are
       located or a homeowners association if said premises are subject to the rules and
       regulations of such an association, shall have the right to enforce the obligations
       described in this section in any court of competent jurisdiction after at least seven days
       notice to the plaintiff in the foreclosure action unless emergency repairs are required. Any
       entity acting pursuant to this subdivision shall have a cause of action in any court of
       competent jurisdiction against the plaintiff in the foreclosure action to recover costs
       incurred as a result of maintaining the property. . . .”

N.Y. Real Prop. Acts. Law § 1307 (McKinney).

       Although the Complaint alleges facts suggesting Fannie Mae may have had an obligation,

pursuant to § 1307, to maintain the Property until the Deed for the sale was recorded on

September 7, 2017, the Court finds that there is no private right of action under which Plaintiff

                                                  4
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 5 of 14




can recover. The text of § 1307(3) clearly indicates that only (1) the municipality in which the

Property in located, (2) any tenant lawfully in possession, (3) a board of managers of a

condominium, or (4) a homeowners association “shall have the right to enforce the obligations

described in [§ 1703].” § 1703(3). Plaintiff does not plead facts suggesting he falls into any of

these categories.

       Despite the clear language of § 1703, Plaintiff argues that “[t]he New York State

Appellate Courts have already held that personal injury plaintiffs who had been injured at a

property as a result of the mortgagee’s failure to maintain that property under RPAPL § 1307(1)

have a right to bring a private cause of action against the mortgagee bank.” (ECF No. 27 at 9.)

To support this argument, Plaintiff relies on two cases: Lezama v. Sedeno, 119 A.D.3d 479 (1st

Dep't 2014) and Randazzo v. Bank of New York, 121 A.D.3d 444 (1st Dep’t 2014), neither of

which are on point. Lezama involves a plaintiff tenant in possession and Randazzo involves a

plaintiff tenant. Both categories of plaintiffs are clearly granted “the right to enforce the

obligations” of § 1307. § 1307(3) (“any tenant lawfully in possession . . . shall have the right to

enforce the obligations described in this section in any court of competent jurisdiction”).

       Further, the legislative history of § 1307 supports the understanding that individuals such

as Plaintiff do not have a right to sue. Section 1307 was passed by the legislature in 2009, as part

of a larger bill containing various mortgage- and housing-related laws. The pertinent part of the

New York Senate bill’s statement of support reads:

                “A significant issue confronting the State as a result of the spike in foreclosure
       filings is the maintenance of abandoned property. Homeowners often abandon their
       homes upon commencement of a foreclosure action, and the property goes into disrepair,
       serving as an eye sore and nuisance for the rest of the neighborhood. The problem is
       compounded when multiple homes are foreclosed upon in the same neighborhood.
       Eventually, these properties may become a haven for crime and drugs, thus decreasing
       property value in the surrounding areas and beyond.



                                                   5
             Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 6 of 14




                 This bill would require a plaintiff in a foreclosure action, upon the issuance of a
         judgment of foreclosure and sale pursuant to RPAPL § 1351, to maintain the property. In
         particular, the bill would require the plaintiff, post-judgment, to keep the property in a
         manner consistent with the certain provisions of the property maintenance code. If the
         property is occupied by a tenant, the plaintiff must also maintain the property in a safe
         and habitable condition. This provision of the bill may be enforced by the municipality in
         which the property is located, the tenant occupying the property, or the board of
         managers or homeowners association, if applicable.”

New York State Senate Bill S66007 Sponsor Memo,
https://www.nysenate.gov/legislation/bills/2009/S66007 (emphasis added).1

         Further, the purpose of the larger bill is to:

         “(1) allow a larger population of distressed to benefit from consumer protection laws and
         foreclosure prevention opportunities currently available only to borrowers of ‘high-cost,’
         ‘subprime’ and ‘non-traditional’ home loans; (2) establish certain requirements for
         plaintiffs in foreclosure actions to maintain the foreclosed property; (3) establish
         protections for tenants residing in foreclosed properties; and (4) strengthen certain
         consumer protections to prevent distressed homeowners from falling prey to rescue
         scams.”
Id.

         The statement of support clearly restricts enforcement of § 1307 to an enumerated class

of plaintiffs. Further, both the bill’s statement of support and purpose demonstrate a desire to

protect tenants and the community at large; however, neither address the rights of community

members. The Court therefore finds that there is no private right of action under which Plaintiff

can recover, as supported by the clear statutory language, prior case law, and the legislative




         1
           Plaintiff argues that the purpose of § 1307 is “[t]o help community residents and municipalitiesthroughout
the State better address the growing problem of vacant and abandoned residential properties by creating a statewide
registry of such properties and imposing a duty on mortgagees and their loan servicing agents to report these
properties to the registry and take earlier (pre-foreclosure) action to identify, secure and maintain them.” See New
York State Assembly Memorandum in Support of Legislation, Bill No. A6932A,
https://assembly.state.ny.us/leg/?default_fld=&leg_video=&bn=S04781&term=2015&Summary=Y. (emphasis
added) However, this argument is misplaced; Bill No. A6932A is not the bill that resulted in the creation of § 1307
and the memorandum cited to references other statutory changes that created a registry and imposed a reporting
requirement. These statutory changes are not indicative of the purpose of § 1307.

                                                          6
             Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 7 of 14




history. Accordingly, Fannie Mae’s motion for judgment on the pleadings as to Plaintiff’s § 1307

claim is granted.2

         B. Section 1308

         Plaintiff seeks to hold Bayview liable for its failure to maintain the Property pursuant to

Section 1308 of the RPAPL, which provides that:

                 “1. …[W]ithin ninety days of a borrower's delinquency, the servicer authorized to
         accept payment of the loan shall complete an exterior inspection of the subject property
         to determine occupancy. Thereafter, throughout the delinquency of the loan, the servicer
         shall conduct an exterior inspection of the property every twenty-five to thirty-five days,
         at different times of the day.

                 2. If a borrower is delinquent and subject to property inspections pursuant to
         subdivision one of this section, the servicer shall secure and maintain the residential real
         property pursuant to subdivisions three, four, five, six, and seven of this section where
         the servicer has a reasonable basis to believe that the residential real property is vacant
         and abandoned, as defined in section thirteen hundred nine of this chapter, and is not
         otherwise restricted from accessing the property. . . .

                 8. (a) Violations of this section may be heard before a hearing officer or a court of
         competent jurisdiction. If it shall appear to the satisfaction of the hearing officer or the
         court, based on the preponderance of the evidence, that the mortgagee or agent of a
         mortgagee has violated this section, a civil penalty may be issued by the hearing officer
         or the court in the amount of up to five hundred dollars per day per property for each day
         the violation persisted.
                 (b) The superintendent of financial services may, as appropriate and in his or her
         sole discretion, pursue any suspected violation of this section. Before taking such action,
         the superintendent shall give the lender, assignee or mortgage loan servicer at least seven
         days’ notice of the violation . . . .
                 (c) In addition to the authority granted to the department of financial services, the
         municipality in which such residential real property is located, shall have the right to
         enforce the obligations described in this section. . .”

N.Y. Real Prop. Acts. Law § 1308 (emphasis added).

         The clear language of § 1308 supports the understanding that while Bayview was

obligated to maintain the Property, the right to enforce such obligations is limited to the



         2
           The Court also notes that Plaintiff failed to provide seven days’ notice to Fannie Mae prior to filing its
claim as required under § 1307(3).

                                                           7
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 8 of 14




superintendent of financial services and the municipality in which the Property is located. Id.

Plaintiff maintains that the legislative purpose of § 1308 is to “help community residents and the

municipalities throughout the State better address the growing property of vacant and residential

properties by . . . imposing a duty on mortgagees and their loan servicing agents to report these

properties to the registry (ie –statewide registry of abandoned properties) and take earlier (pre-

foreclosure) action to identify, secure and maintain them.” (ECF No. 30 at 11) (quoting New

York State Assembly Memorandum in Support of Legislation, Bill No. A06932A,

https://assembly.state.ny.us/leg/?default_fld=&leg_video=&bn=A06932&term=2015&Summary

=Y&Memo=Y) (emphasis added)). As such, Plaintiff argues § 1308 creates a private right of

action for community residents. (ECF No. 30 at 11.) This argument is misguided. The Office of

the New York State Comptroller has observed that so-called “zombie properties” are “likely to

decay, bring down surrounding property values[,] and attract[] crime,” factors that greatly impact

a municipality at large, and nothing in the legislative history contemplates that § 1308 was

written for leverage by any individual community member. In fact, the language “community

residents” was used in a description for a larger bill, that added § 1308 among other legislative

changes, included the creation of a public registry of abandoned property. In the Justification

section, the bill’s memo only specifically mentions community residents in its explanation that

the registry “will be supplemented by a toll-free hotline that community residents can use to

report suspected vacant and abandoned properties.” (Id.)


       The Justification section also states:

       “Municipalities are often forced to expend taxpayer funds to prevent a vacant or
       abandoned property from becoming a public hazard . . . . [Section 1307], enacted in 2009,
       imposes a duty on plaintiff-mortgagees to maintain vacant residential properties only
       after a Judgment of Foreclosure and Sale has been entered. Unfortunately, this law has
       proven inadequate to address the growing number of vacant and abandoned properties
       falling into disrepair across New York State. A survey in one jurisdiction showed that
                                                 8
          Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 9 of 14




         most vacant and abandoned properties were not subject to foreclosure actions and, if they
         were, the cases had not proceeded to Judgment of Foreclosure and Sale. . . . In response
         to this growing threat to communities across New York State, the Abandoned Property
         Neighborhood Relief Act of 2016 will . . . require mortgagees and their loan servicers and
         agents to identify, secure and maintain vacant and abandoned properties much earlier in
         the mortgage delinquency timeline.”

Id. (emphasis added)


         The concern of the legislature is clearly municipalities and the financial burden

abandoned properties exert on taxpayer funds. Plaintiff also fails to provide any instances where

a court found a private right of action under § 1308 for a non-municipality plaintiff. Therefore,

following the clear statutory language, the legislative history, and case law, the Court finds that

Plaintiff does not have a private right of action under § 1308 against Bayview.3 Accordingly,

Bayview’s motion to dismiss as to Plaintiff’s § 1308 claim is granted.

II.      Negligence

         Plaintiff brings negligence claims against both Defendants alleging that their negligent

care of the Property caused his injuries. Under New York law, which governs Plaintiff's

negligence claims, “[t]o establish a prima facie case of negligence, a plaintiff must establish the

existence of a duty owed by a defendant to the plaintiff, a breach of that duty, and that such

breach was a proximate cause of injury to the plaintiff.” S.W. ex rel. Marquis-Abrams v. City of

New York, 46 F. Supp. 3d 176, 205 (E.D.N.Y. 2014) (quoting Nappi v. Inc. Vill. of Lynbrook, 19

A.D.3d 565, 566 (2d Dep’t 2005)).




         3
           Plaintiff appears to attempt to hold Bayview (the loan servicer) liable under § 1308 and Fannie Mae
(mortgagee) liable under § 1307. However, Plaintiff’s briefs often intermix the two statutes. To the extent Plaintiff
seeks to hold Bayview liable under § 1307, Plaintiff’s attempt fails because Bayview was not a “plaintiff in a
mortgage foreclosure action who obtain[ed] a judgment of foreclosure and sale.” § 1307(1). Similarly, Fannie Mae
cannot be held liable under § 1308 because it is not a servicer. § 1308(1).

                                                          9
            Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 10 of 14




        A. Fannie Mae

        Generally speaking, “out-of-possession mortgage holders who neither maintained nor

controlled the premises where plaintiff’s alleged accident occurred” cannot be held responsible

for common law negligent failure to maintain the premises. Moran v. Regency Sav. Bank, 799

N.Y.S.2d 29, 29 (2005); see Bowles v. City of New York, 545 N.Y.S.2d 799, 799 (1989) (a mere

out-of-possession titleholder who “neither maintained, controlled nor reserved any rights to

reenter the premises” could not be held liable in personal injury action).

        Public records indicate that the Property was conveyed by Deed dated July 27, 2007 to

Ramchand Deoki and Sandhya Deoki (the “Deokis”). ((“Property Deed”) (ECF No. 25-2).)4 A

foreclosure sale of the Property was held on May 5, 2017, at which point Relax Life Media, Inc.

purchased the Property at the foreclosure sale. (Id.) On August 30, 2017, the transfer of the

Property was completed by Deed. (Id.) Fannie Mae argues that on August 3, 2017, Relax Life

Media was the equitable owner of the Property and the Deokis were the legal title owners of the

Property. As such, Fannie Mae asserts it was an out-of-possession mortgage holder and had no

duty to Plaintiff to maintain the Property.

        Nonetheless, Plaintiff alleges that Fannie Mae “controlled and/or was responsible for” the

Property. (ECF No. 5-1 at 4.) Further, Plaintiff alleges Fannie Mae was obligated to the maintain

the Property pursuant to RPAPL § 1307. (Id.) While Fannie Mae offers admissible evidence that

it did not hold legal or equitable title, RPAPL § 1307 permits—and in fact, obligates—Fannie

Mae to maintain and exercise control over the Property under certain circumstances. Fannie Mae

relies on case law that specifically shelters out-of-possession mortgage holders from liability



        4
           A court may, without converting the motion into one for summary judgment, consider documents that are
attached to, incorporated by reference in or integral to the complaint; and it may also consider matters that are
subject to judicial notice. Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d Cir. 2002).

                                                       10
        Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 11 of 14




where they fail to maintain, control, or exercise rights to re-enter the premises. Moran, 799

N.Y.S.2d at 29; Bowles, 545 N.Y.S.2d at 799. However, in this case, the level of control Fannie

Mae maintained over the Property is disputed. As such, the Court declines to conclude as a

matter of law that Fannie Mae did not have a duty to maintain the Property. See Gonzalez v.

Demasters, 675 N.Y.S.2d 882, 882 (1998) (refusing to dismiss a negligence claim where there

were triable issues of fact as to whether a mortgagee never owned, possessed, or controlled the

subject premises). Accordingly, Fannie Mae’s motion for judgment on the pleadings is denied as

to Plaintiff’s negligence claim.

       B. Bayview

       Like Fannie Mae, Bayview argues that it never owned, maintained, or controlled the

Property and therefore cannot be held liable for negligence. (ECF No. 45 at 8-9.) See e.g.,

Jackson v. Fed. Home Loan Mortg. Corp., 1996 WL 1088201, at *2 (E.D.N.Y. 1996) (“even an

‘out-of-possession titleholder’ to property is not liable for personal injuries occurring on the

property where the titleholder acts as a mortgagee, never maintaining, controlling, or reserving

the right to reenter the premises.”). Again, critical to the determination of whether liability can be

imposed is whether Bayview maintains, controls, or reserves the right to reenter the premises.

Plaintiff’s allegation that Bayview “controlled and/or was responsible” for the Property, coupled

with the potential obligations § 1308 imposes on Bayview to maintain the Property, suggest that

Bayview may have maintained, controlled, or reserved the right to reenter the premises. As such,

the Court declines to find as a matter of law that Bayview did not have a duty to Plaintiff to

maintain the Property. Accordingly, Bayview’s motion to dismiss is denied as to Plaintiff’s

negligence claim.




                                                 11
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 12 of 14




III.    Motion to Amend the Complaint

        Plaintiff seeks leave to amend the Complaint to (1) add the Deokis as additional parties to

the litigation, (2) clarify that the subject property was vacant and abandoned at the time of

Plaintiff’s accident, and (3) plead the Plaintiff is a part of a class designed to be protected by the

requirements of RPAPL §§ 1307 and 1308. (ECF No. 50 at 1-2.) Plaintiff notes that this case is

in the early stages of litigation; Bayview has not submitted an answer to the Complaint and no

discovery has been exchanged. (Id. at 1.)

        A. Additional Parties

        Defendants argue that Plaintiff seeks to add the Deokis as additional parties in bad faith

and allege that (1) despite Plaintiff’s claims, Plaintiff did not inadvertently exclude the Deokis

from this litigation, but rather Plaintiff’s original counsel had a conflict of interest that precluded

addition of the Deokis to the litigation, (2) Plaintiff seeks to add the Deokis to this litigation out

of a desire to destroy diversity jurisdiction, and (3) Plaintiff cross-moves to add the Deokis to

this litigation to prevent the Court from ruling on Defendants’ meritorious motions. (ECF No. 38

at 2-3; ECF No. 35 at 5.)

        The Court declines to find that Plaintiff’s motion to add the Deokis is in bad faith.

Plaintiff provides a good faith explanation for the addition—that he retained new counsel and he

soon after filed a motion to amend. Further, Plaintiff’s cross-motion does not prevent the Court

from ruling on Defendants’ motions and will not cause undue delay as the case is still in the early

stages of litigation.

        Bayview additionally argues that Plaintiff’s motion is futile because the proposed

Amended Complaint fails to allege that the Deokis owed a duty to Plaintiff. (ECF No. 35 at 4.)

However, the proposed Amended Complaint alleges that the Deokis were a legal title owner to

the Property at the time of the incident and that they were responsible for the condition of the

                                                  12
        Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 13 of 14




Property. (ECF No. 51-3 at 4.) Therefore, the Court finds that the proposed amendment broadly

alleges a plausible negligence claim against the Deokis.

        B. Other Amendments

        Plaintiff seeks to additionally plead that the subject property was vacant and abandoned

at the time of Plaintiff’s accident and that the Plaintiff is a part of a class designed to be protected

by the requirements of RPAPL §§ 1307 and 1308. The Court will permit Plaintiff to add

additional relevant pleadings regarding the vacant and abandoned state of the Property. However,

Plaintiff’s allegation that Plaintiff is a member “of the class of persons intended to be protected

by RPAPL §[§] 1307 and 1308” is conclusory. Therefore, such an amendment is not permissible.

                                                  ***

        Accordingly, the Court grants Plaintiff’s motion to amend the Complaint as follows:

Plaintiff may add the Deokis as named Defendants and, provided such statements are made in

good faith, Plaintiff may assert factual allegations that he subject property was vacant and

abandoned. As the findings of this opinion, including dismissal of RPAPL §§ 1307 and 1308

claims against Defendants, have rendered portions of Plaintiff’s proposed Amended Complaint

moot, Plaintiff is directed to file a revised Amended Complaint consistent with this opinion.

                                           CONCLUSION

        For the foregoing reasons, Fannie Mae’s motion for judgment on the pleadings is

GRANTED as to Plaintiff’s RPAPL § 1307 claim and DENIED as to Plaintiff’s negligence

claim; Bayview’s motion to dismiss is GRANTED as to Plaintiff’s RPAPL §1308 claim and

DENIED as to Plaintiff’s negligence claim; Plaintiff’s cross-motion to amend the Complaint is

GRANTED to the extent of adding the proposed additional Defendants and to pleading facts that

the subject property was vacant and abandoned at the time of the alleged incident and DENIED

as to Plaintiff’s motion to plead Plaintiff’s alleged status within the class of persons intended to
                                                  13
         Case 7:19-cv-06574-NSR Document 52 Filed 03/19/21 Page 14 of 14




be protected by RPAPL §§ 1307 and 1308. Plaintiff is directed to file an Amended Complaint

consistent with the opinion on or before April 16, 2021. In the event Plaintiff fails to timely file

an Amended Complaint, the original Complaint will be deemed operative. In the event Plaintiff

files an Amended Complaint, Plaintiff is reminded that any newly named Defendant must be

timely served pursuant to statute. Defendants are directed to file an Answer on or before May 10,

2021.

         The Clerk of the Court is directed to terminate the motions at ECF Nos. 22, 44, and 47.

Dated:    March 19, 2021                                      SO ORDERED:

          White Plains, New York



                                                 ________________________________

                                                          NELSON S. ROMÁN

                                                        United States District Judge




                                                 14
